Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument that drawings depicting the curved floor surface are unnecessary for the understanding of the subject matter sought to be patented, it remains ambiguous what structure the broadly claimed “curved upper surface such that the continuous floor surface is curved” corresponds to. The examiner is required to speculate as to what this structure entails – concavity, convexity, undulation, curvature along length, a width, both or a surface texture. The drawing objection is maintained.
Regarding applicant’s argument that the examiner relies on inherency without providing any rationale to support a rejection based on inherency, the examiner has provided numerous references (Amarillas, US 6,281,852; “Electrical Properties of Plastic Materials”; and “Radomes”). The examiner has previously stated in the Response to Arguments sent 4/6/22 how these documents provide support for inherency.
Regarding applicant’s argument that the modification of Lovald in view of Lu is not a reasonable modification, both Lovald and Lu are from the same field of endeavor – paneling. Additionally, the examiner does not provide a conclusory statement but rather provides a motivation for the combination – reinforcement and attachment means for adjacent structures as gleaned from the Summary of Lu. Reinforcement does not necessarily compromise weight reduction, as it can actually reduce weight by providing strength with less material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633